Citation Nr: 1217152	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease to include as secondary to service-connected lumbar spine degenerative disc disease.  

2.  Entitlement to service connection for left knee degenerative joint disease to include as secondary to service-connected lumbar spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1951 to December 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2009, the Board decided other issues and remanded issues, including the knee claims, for further evidentiary and procedural development.  In December 2010, the Board denied service-connection for cataracts and an increased rating for degenerative disc disease of the lumbar spine.  Special monthly compensation based on the need for regular aid and attendance was granted.  The claims for service-connection for right and left knee disorders were remanded for examination, medical opinion, and readjudication.  The Veteran was examined in March 2011 and the examiner provided an opinion in January 2012.  The Board's 2010 Remand requested examination "by a VA orthopedist or other physician experienced in orthopedic evaluations."  The examination was in fact done by a nurse practitioner.  However, because the examiner was trained and experienced in this type of examination, the Board finds that the requirements of its 2010 Remand were substantially met.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders and VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The claims were readjudicated with a supplemental statement of the case in April 2012.  In as much as the requested development has been completed, the Board now proceeds with its review of the appeal.  



FINDINGS OF FACT

1.  Degenerative joint disease of the right knee was not present during the Veteran's active service.  

2.  Degenerative joint disease of the right knee was not manifested within a year after the Veteran completed his active service.  

3.  Degenerative joint disease of the right knee is not proximately due to or the result of the service-connected lumbar spine degenerative disc disease or any other service-connected disease or injury.  

4.  Degenerative joint disease of the left knee was not present during the Veteran's active service.  

5.  Degenerative joint disease of the left knee was not manifested within a year after the Veteran completed his active service.  

6.  Degenerative joint disease of the left knee is not proximately due to or the result of the service-connected lumbar spine degenerative disc disease or any other service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee degenerative joint disease, to include as secondary to service-connected lumbar spine degenerative disc disease, have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for service-connection for left knee degenerative joint disease to include as secondary to service-connected lumbar spine degenerative disc disease, have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in August 2006 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for service-connection for knee disorders on both direct or primary basis and on a secondary basis, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The August 2006 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The initial notice letter was provided before the adjudication of these claims in October 2006.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  In May 2007, the Veteran withdrew, in writing, his previous request for a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2011).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  


Background

The Board has reviewed all of the evidence in the Veteran's claims folders and Virtual VA electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  

The service treatment records show the Veteran fell down a ladder and injured his back.  The service treatment records do not document any knee injury, complaints, findings, or diagnoses.  On examination for separation from service, in December 1952, no defects were noted.  

There is no competent evidence of arthritis within the first year after the Veteran completed his active service.  

Private medical records for July 1977 show a complaint of pain in the "back r[igh]t knee."  The diagnosis was a probable ruptured lumbar disc.  The Veteran was transferred to a VA hospital.  The admission examination showed a backache; otherwise, there was no joint pain, stiffness, joint swelling, or muscle weakness.  The summary of that hospitalization shows the Veteran had low back pain radiating into the right posterior leg and numbness in the toes of the right foot.  He improved with bed rest.  A lumbosacral strain was diagnosed.  

The clinical notes of private physician, J. L. M., M.D. reflect treatment from February 1969 to December 1993.  In May 1969, the doctor reported that the Veteran had been hospitalized in a private facility for a disc syndrome.  In June 1974, the Veteran was kicked by a horse in the left tibia.  X-rays were negative.  In September 1978, there was a complaint of pain in the back and right upper leg; the knee reflex was normal and the ankle reflex was absent.  In December 1993, the Veteran complained of having pain in the right knee and low back for several weeks.  The impression was right sciatica.  

In May 1995, a private chiropractor, S. C. H., D.C., recalled treating the Veteran for severe low back pain between 1969 and 1971.  The records had been burned.  

In June 1995, the Veteran provided sworn testimony to RO personal in support of his back claim.  He testified that he had pain in his lower back and down his right leg.  He had been told the sciatic nerve was affected.  He explained that the nerve came out of the vertebrae and went down the nervous system.   

In a statement dated in June 1995, chiropractor, D. J. B., D.C., reported treating the Veteran for a back condition in the 1950's.  Also in June 1995, lay witness, G. B., described the impairments he saw due to the Veteran's back disability.  

A private physician, S. C. W., M.D., evaluated the Veteran in July 1995.  The Veteran's complaints of low back and right leg pain were evaluated.  Deep tendon reflexes were normal at the knees and trace at the ankles.  The assessment was that the Veteran had clinical evidence of diffuse degenerative disease

Additional lay statements are dated in July 1995.  The Veteran's ex-wife reported on back symptoms.  A Neighbor, L. L. O., reported back pain affected the Veteran.  A fellow farmer and church member, J. L. W., reported knowing the Veteran since 1953 and observing that he had a lot of trouble with his back and right leg.  Another friend, K, N., described the impact of the Veteran's back problems.  

Also in July 1995, a chiropractor, G. R. M., D.C., wrote that he had first treated the Veteran in June 1959 for severe pain in the lower back and down his right leg.  After preliminary examination and X-rays, he began treating the Veteran for severe acute lumbosacral subluxation on the right side of the lower lumbar vertebra.  He treated the Veteran through January 1975.  

The report of the November 1995 VA spine examination shows that the Veteran complained that he hurt in his low back, right buttocks, and right leg.  The right lower extremity was numb in places, including the knee.  X-rays of the lumbar spine revealed degenerative osteoarthritis and narrowing of the disc spaces, as well as a mild degree of scoliosis.  Examination resulted in a diagnosis of degenerative disc disease and degenerative joint disease of the lumbar area and evidence of herniated nucleus pulposus with radiculopathy.  

The Veteran had a VA orthopedic examination in June 1997.  He told of falling down a ladder in service and injuring his back.  He complained of increased back pain and areas of decreased sensation in his right lower extremity.  Examination included flexion of the knee, which produced back pain, but knee symptoms were not noted.  Further examination and X-ray studies resulted in a diagnosis of lumbosacral spine degenerative osteoarthritis, moderate degree, with reduced range of motion and muscular spasms noted.  

The report of the April 2002 VA examination for housebound status or the need for regular aid and attendance made reference to a "right knee support & leg."  

The file contains clinical notes from private physician B. C. T., M.D., whom the Veteran saw primarily for cardiovascular problems beginning in August 2000.  In June 2005, the doctor reported that he had examined the Veteran's extremities and found a full range of motion in all joints.  

In July and August 2005, the Veteran had rehabilitation services for his back pain.  The notes do not reflect knee symptoms.  

The VA again examined the Veteran's back in December 2005.  He complained of back pain and radiculopathy.  Complaints included bilateral leg parestheisas.  There was a dermatomal pattern on the lateral surfaces of his bilateral lower extremities.  Strength was 4+ at best in the bilateral lower extremities.  There were X-ray studies of the lumbar spine.  The assessment was L5-S1 degenerative disc disease and facet arthritis.  

The report of the January 2006 VA examination for aid and attendance or housebound status includes a complaint of osteoarthritis in the knees.  While problems with ambulation were noted, there were no specific findings or diagnoses for the knees.  

The report of the September 2006 VA joints examination shows that the claims folder was available for review.  The Veteran reported constant back pain since a fall in service.  He also experienced back and lower extremity weakness.  He did not have any specific knee injury.  He stated that his knees had been getting worse over the past 10 years.  

The claims folder was reviewed for the July 2009 VA joints examination.  The examiner could not find any incident of knee injury and the Veteran could not remember any particular injury to his knees.  There was a traumatic back injury in service.  Veteran stated that he began having knee problems about 5 years before the examination.  He complained of generalized stiffness of the knee and knee pain with any ambulation, which was infrequent.  He had severe difficulty standing secondary to his back disability.  He also reported chronic swelling to the knees, fatigability, and lack of endurance.  Ranges of motion were measured and unchanged with repetition.  The examiner could not produce any instability.  X-rays showed mild degenerative joint disease.  The diagnosis was bilateral knee degenerative joint disease.  

In his opinion, the examiner noted that he could not find any incident of injury for the knees during active service.  The Veteran was not able to state any particular injury to the knees during active service.  The examiner expressed the opinion that the disorder did not appear to be secondary to active service but more of a progressive aging process.  

In accordance with the Board's December 2010 Remand, the Veteran was examined in March 2011.  His claims folder and electronic file were reviewed.  The Veteran reported knee pain, which he rated at 6 on a scale from 1 to 10.  Walking or standing caused flare-ups to level 10.  The Veteran was 78 years old and reported that his knees had become worse over the years.  He asserted that the knee disorders were secondary to his service-connected degenerative disc disease.  The examiner noted that the Veteran was unable to walk more than a few steps.  He had worked as a farmer and the condition made it difficult for him to perform that type of work.  He was unable to stand long enough to prepare meals and had difficulty keeping the house clean.  He needed the assistance of another person to perform those tasks.  (The Board granted aid and attendance benefits in December 2010, based on the limitations caused by the service-connected back disability).  

Examination of the knees revealed swelling consistent with the arthritic condition.  Flexion went to 120 or 140 degrees bilaterally.  There was full extension or straightening to the 0 degree position.  Tests for instability were negative, bilaterally.  The Veteran was unable to heel and toe walk or squat.  There was no additional limitation of motion with repetition.  Increased pain at the end point of the range of motion prevented further movement.  Impairment of joint function was primarily due to pain.  The Veteran's gait was severely antalgic with abnormal weight bearing.  There was no evidence of ankylosis.  Leg lengths were equal.  X-ray studies of the bilateral knees disclosed mild degenerative changes.  The diagnosis was degenerative arthritis, bilateral knees.  

The examiner noted that there was no support in the medical literature for the contention that the service-connected degenerative disc disease of the lumbar spine caused degenerative arthritis of the bilateral knees.  He explained that degenerative disc disease of the spine does not cause arthritis in the knees.  

In January 2012, the examiner who did the March 2011 VA examination, reviewed the claims folder.  The examiner noted that the Veteran did not have arthritis of the knees when he was released from active service at age 20, but developed it over the years.  He went on to opine that the Veteran's knees were not aggravated by the service-connected back disability.  He explained that the degeneration of the Veteran's knees was most likely due to the strenuous work of farming for many years.  The examiner continued to explain, noting the examination findings and further explaining that the current level of severity was consistent with the natural progress of degenerative arthritis.  

Conclusion

The Board has considered all bases by which service-connection for the Veteran's knee disorders could be granted.  Looking first to direct or primary service-connection, there is no evidence of knee injury in service.  Following service, over 50 years passed before any knees symptoms were noted.  The lay witnesses, as well as private physicians and chiropractors noted the Veteran's back symptoms.  There were complaints of lower extremity pain, particularly on the right, that were consistently associated with the nerves coming down from the injured area of the back.  However, despite repeated examination, there were no complaints, findings or diagnoses of problems with the knee joints for over 50 years after service.  It is significant to note that the Veteran himself has not even alleged a continuity of knee symptoms since service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no medical opinion linking the current knee disorders to service.  In the absence of either lay testimony or medical evidence connecting the current knee disorder to service, the Board finds no basis for direct or primary service-connection.  

Presumptive service-connection can be granted if arthritis was manifested to a degree of 10 percent or more during the year after the Veteran left active service.  Here, again, there is no lay or medical evidence of arthritis in the first post service year.  

The Veteran's main contention is that the arthritis in his back has spread to his knees.  This is a claim of secondary service-connection.  That is, a claim that a service-connected disability, in this case his back disability, has caused or aggravated another disability, in this case in his knees.  Whether one medical condition caused another medical condition is a medical question requiring the opinion of a trained medical professional.  As a lay witness, the Veteran does not have the training or experience to diagnose the etiology of a medical condition.  38 C.F.R. § 3.159(a) (2011).  

As set forth in detail above, the Board has searched the record and finds nothing from any of the Veteran's treating physicians, VA or private, that would indicate that his service-connected back disorder caused his knees to develop arthritis.  In accordance with VCAA and VA's duty to assist the Veteran in the development of his claim, the question of secondary service-connection was put to VA examiners.  The Veteran was examined.  His claim's file was reviewed.  The medical conclusion was that Veteran's knee disabilities were not caused or aggravated by the service-connected back disability.  

While the Veteran claims that his service-connected arthritis of his back spread to his knees, that is merely his claim, because he does not have the medical expertise to provide competent evidence on the relationship of medical conditions.  The Veteran has been examined many times over the years and no medical professional has linked the Veteran's current knee disorders to his service-connected back disability.  On the contrary, a VA examiner has recently provided competent medical opinions to the effect that the service-connected back disability is not related, by direct cause or aggravation, to the Veteran's knee disorders.  These medical opinions form the preponderance of evidence on these claims.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for right knee degenerative joint disease, to include as secondary to service-connected lumbar spine degenerative disc disease, is denied.  

Service connection for left knee degenerative joint disease, to include as secondary to service-connected lumbar spine degenerative disc disease, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


